Laugh-lin,'J. (dissenting):
I think the report should not be confirmed. The awards are required to be made and the rights of the respective parties are to be determined) so far as the questions here presented are concerned, as of the date of the commencement of the eminent domain proceeding. (Matter of Department of Public Parks, 53 Hun, 280, 287; Lewis Em. Dom. § 477.) At that time the Maine Steamship Company had an unexpired term of more than four years under its original lease, with the right of renewal for five years longer. Its time to elect to renew had not expired. It was entitled, therefore, to have carved but of the entire award made to the owner the value of its léase) including the right to renew the same. It does not affirmatively appear whether the Maine Steamship Company exercised the right-to renew the lease. The proceeding having been commenced, this of course could not have been done as against the city, The time to exercise the option to renew had expired and the tenant was holding over before any evidence was introduced with reference to the value of the unexpired leasehold. The evidence as to the value of the lease for the renewal period was received without objection. If, as against the landlord, the tenant, to entitle it. to an award, should have formally given notice of its election to renew the lease, then this evidence, without proof of the giving of such notice, was inadmissible and immaterial. The theory of the dock department, however, as shown by the proceedings before the commissioners, and as indicated by the opinion at Special Term, was not that the lessee had no rights owing to its. neglect to exercise its option to renew the lease, but that this was a destruction or change -of the pier by the dock department within the meaning of -the clause' of the lease which reads as follows: “ And it is further agreed and understood that in case the said wharf or premises hereby demised shall be destroyed or substantially -changed by the direction and authority of the Department of Docks or other parties *275by law having control of the wharves and piers and waters adjacent in the city of New York then this lease shall cease and terminate, and the party of the first part shall not be liable in damages for such destruction or change. But the party of the second part does not hereby release its claim for damages against any other party or parties for any damages it may sustain.”
I am of opinion that it is not the fair construction of this clause of the lease, and that it was not within the contemplation of the parties to relieve the owner from sharing with the tenant a just proportion of an award made in an eminent domain proceeding by which the entire title to the property is acquired for public purposes.
Order affirmed, with costs.